On Petition for Rehearing.
[Decided September 26, 1908.]
Per Curiam.
The Raeco Products Company has filed a petition for a rehearing in this case. The decision does not affect the right of the Raeco Company to recover the amount of its lien against the Exposition Amusement Company. The lien of the Raeco Company was established both against the Amusement Company and the appellant. The Amusement Company did not appeal, and the judgment became final as to it. The decision reversing the judgment against the appellant did not, therefore, affect the right of the Raeco Company against the Amusement Company. We do not desire to change our conclusion so far as it affects the appellant. The petition for rehearing is therefore denied.